                          Case 1:21-sc-00194-GMH Document 5 Filed 01/31/21 Page 1 of 2


AO 93C (08118) Warrant by Telephone or Other Reliable Electronic Means                      o   Original                 o Duplicate       Original



                                           UNITED STATES DISTRICT COURT
                                                                              for the
                                                                     District of Columbia

                    In the Matter of the Search of                               )
             (Briefly describe the property to be searched                       )
              or identifY the person by name and address)                        )       Case No. 21-SC-194
         INFORMATION ASSOCIATED WITH ONE ACCOUNT                                 )
       STORED AT PREMISES CONTROLLED BY FACEBOOK,
      INC. PURSUANT TO 18 U.S.C. 2703 FOR INVESTIGATION                          )
              OF VIOLATION OF 18 U.S.C. § 17S2(a)                                )

                    WARRANT BY TELEPHONE                            OR OTHER RELIABLE                       ELECTRONIC                 MEANS
To:        Any authorized     law enforcement       officer

         An application by a federal law enforcement               officer or an attorney for the government          requests the search and seizure
of the following person or property located in the                        Northern            District of                        California
(identifY the person or describe the property to be searched and give its location):
  See Attachment A incorporated           herein and included as part of the Affidavit in Support of this Application for a Search Warrant




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifY the person or describe the property to be seized):
  See Attachment B incorporated herein and included as part of the Affidavit in Support of this Application for a Search Warrant




           YOU ARE COMMANDED to execute this warrant on or before                                 February 4,2021        (not to exceed 14 days)
       o   in the daytime 6:00 a.m. to 10:00 p.m.             qf   at any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to             G. Michael Harvey, U.S. Magistrate Judge
                                                                                                           (United States Magistrate Judge)

       o   Pursuant to 18 U .S.C. § 31 03a(b), ] find that immediate            notification    may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, wi II be searched or seized (check the appropriate box)
       o   for __     days (not to exceed 30)      0 until, the facts justifying,       the later specific date of

                                                                                                                            G. Michael    Harvey
                                                                                                                            2021.01.21 12:31:00 -05'00'
Date and time issued:         01/21/2021
                              ________________________                   --
                                                                                                                   Judge's signature

City and state:      Wash_in_,g,,_t_on_,'-O
                                   __.C_.                                 _                      G. Michael Harvey, U.S. Magistrate Judge
                                                                                                                 Printed name and title
                          Case 1:21-sc-00194-GMH Document 5 Filed 01/31/21 Page 2 of 2


AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)


                                                                             Return
Case No.:                                                                                 Copy of warrant and inventory left with:
 21-SC-194
                                                   ,
                                                                                              Fk.28coK             /NL
Inventory made       in the presence of:

Inventory of the property taken and name(s) of any person(s) seized:

          (ow~                   ~4          ~e-f,oo Ie- ~~                              tr   ZAC           ~M7i~/

                           I   DOOO(j            I '3Lf 0 3'-f         J 53
        UfD
                               {j~~
                                v,~~s
                                f~             enJI      {~s

                               F~~
                               IP        ~
                               ~~

                               l1a~~
                           rnJ. ~                   ~




                                                                         Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:
                                                                                                 Executing officer's signature

                                                                        5f'~(t41... AGt!Nr        ":UA-M          1171t~~
                                                                                                    Printed name and title
